      Case 1:19-cv-00326-AW-GRJ Document 24 Filed 06/05/20 Page 1 of 3




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         GAINESVILLE DIVISION


DEBORAH LAUFER, Individually,

            Plaintiff,

vs.
                                            CASE NO. 1:19-cv-00326-AW-GRJ
PIRATES’ BAY COMMUNITY
ASSOCIATION, INC., d/b/a
PIRATES’ BAY GUEST CHAMBERS
AND MARINA,

            Defendant.


      STIPULATION OF THE PARTIES REGARDING VOLUNTARY
                  DISMISSAL WITH PREJUDICE


      Plaintiff, DEBORAH LAUFER, and Defendant, PIRATES’ BAY

COMMUNITY ASSOCIATION, INC. (improperly named in the Complaint as

“d/b/a PIRATES’ BAY GUEST CHAMBERS AND MARINA”) through

undersigned counsel and pursuant to Federal Rule of Civil Procedure

41(a)(1), hereby stipulate and state:

      1.    Plaintiff and Defendant agree and stipulate to Plaintiff’s voluntary

dismissal of this action with prejudice.


                                        1
      Case 1:19-cv-00326-AW-GRJ Document 24 Filed 06/05/20 Page 2 of 3




      2.     Each party will bear its own costs and attorney’s fees incurred in

relation to this action.

      3.     The parties therefore request the Court enter an Order dismissing

this case with prejudice in accordance with the terms of this Stipulation.


      Respectfully Submitted this 5th day of June 2020

s/Philip Michael Cullen, III               CARR ALLISON
Philip Michael Cullen, III (FBN            305 South Gadsden Street
167853)                                    Tallahassee, Florida 32301
Attorney at Law -- Chartered               T: (850) 222-2107
CULLENIII@aol.com                          F: (850) 222-8475
621 South Federal Highway                  E1: eburgess@carrallison.com
Suite Four                                 E2: kscarpone@carrallison.com
Ft. Lauderdale, FL 33301                   E3: lkustel@carrallison.com
Telephone: (954) 462-0600
Facsimile: (954) 462-1717                  /s/ Elizabeth Burgess
Attorney for Plaintiff                     Elizabeth Burgess  FBN 013313
                                           Kayla M. Scarpone  FBN 0113606
                                           Attorneys for Defendant


                           CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing has
been filed on the 5th day of June 2020. I also certify the foregoing document is
being served on this day to Phillip Michael Cullen III, Chartered,
(CullenIII@aol.com); 621 South Federal Highway, Suite Four, Fort
Lauderdale, Florida 33301 in the manner specified, either via Transmission of
Notices of Electronic Filing generated by CM/ECF or by U.S. Mail for those


                                       2
      Case 1:19-cv-00326-AW-GRJ Document 24 Filed 06/05/20 Page 3 of 3




counsel or parties who are not authorized to receive electronically filed
pleadings in this action.




                                      /s/ Elizabeth Burgess
                                      Elizabeth Burgess      FBN 013313
                                      Kayla M. Scarpone  FBN 0113606
                                      Attorneys for Defendant




                                     3
